Appeal from order, Supreme Court, Bronx County (Howard Silver, J.), entered June 8, 2005, which denied plaintiffs motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable paper.
The motion court correctly determined that since the issues raised in plaintiffs present motion had been previously litigated and decided, and since plaintiff did not submit any new or additional facts not before the court on the prior occasion, plaintiffs motion, although denominated as one for both reargument and renewal, was, in essence, a motion to reargue. The motion was denied as such, and it is well settled that orders denying reargument are not appealable (see e.g. Rosen v Rosenholc, 303 AD2d 230 [2003]). Concur—Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.